[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
                                  FACTS
This is an appeal of the assessment of benefits by the defendant Water Authority on property of the appellants located at 2036 Middletown Avenue in North Branford. The appellants have established aggrievement to appeal. The benefit conferred resulted from the installation by the defendant town of sewer lines in the "White Hollow" area of North Branford. The subject property is located in this area, but has not experienced any sanitation problems and the appellants have not hooked up to the new sewer system. The assessment appealed from is $12,300.00.
                               DISCUSSION CT Page 16145
In an appeal from the assessment of benefits for a sewer installation ". . . there is a presumption as to the regularity, validity and correctness of a special benefit assessment that imposes the burden of proof on the property owner challenging the assessment." Shoreline Care Ltd. Partnership v. North Branford,231 Conn. 344, 350 (1994); citations omitted.
The appellants have introduced no evidence that the assessment levied against their property is excessive save for the statement that the town did not re-assess the subject property after the benefit assessment in an amount to reflect an increment of $12,300.00. Actually, the increment was minuscule, only $70.00
In the Shoreline Care case, supra, the Supreme Court held that a property owner need not be connected to the newly installed system to receive a benefit. The court went on to say that to overcome the presumption of the validity of assessment of benefits, the appellants must introduce evidence that the assessment is greater than the increase in market value caused by the improvement. Id. At 344.
                               CONCLUSION
The appellants having failed to overcome the presumption of validity cited above, the appeal is dismissed.
Anthony V. DeMayo Judge of the Superior Court